UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10 - Q ýQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 OR ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 0-11365 PHOTOMEDEX, INC. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 59-2058100 (I.R.S.Employer Identification No.) 147 Keystone Drive, Montgomeryville, Pennsylvania 18936 (Address of principal executive offices, including zip code) (215) 619-3600 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant: (i) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (ii) has been subject to such filing requirements for the past 90 days. Yes ýNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ýNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer," “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨Accelerated filer ¨ Non-accelerated filer ¨Smaller reporting company ý Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.) Yes ¨No ý The number of shares outstanding of the issuer's common stock as of May 14, 2012 was 21,879,764 shares. PHOTOMEDEX, INC. INDEX TO FORM 10-Q Part I. Financial Information: PAGE ITEM 1.Financial Statements: a. Condensed Consolidated Balance Sheets March31, 2012 (unaudited) and December 31, 2011 1 b. Condensed Consolidated Statements of Comprehensive Income for the three months ended March 31, 2012 and 2011 (unaudited) 2 c. Condensed Consolidated Statement of Changes in Equity for the three months ended March 31, 2012 (unaudited) 3 d. Condensed Consolidated Statements of Cash Flows for the three months ended March 31, 2012 and 2011 (unaudited) 4 e. Notes to Condensed Consolidated Financial Statements (unaudited) 5 ITEM 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 ITEM 3.Quantitative and Qualitative Disclosure about Market Risk 29 ITEM 4.Controls and Procedures 29 Part II. Other Information: ITEM 1.Legal Proceedings 31 ITEM 1A.Risk Factors 32 ITEM 5.Other Information 32 ITEM 6.Exhibits 32 Signatures 33 Certifications E-31.1 i PART I – Financial Information ITEM 1. Financial Statements PHOTOMEDEX, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except share and per share amounts) March 31, 2012 December 31, 2011 (Unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $3,777 and $3,196, respectively Inventories, net Deferred tax asset Prepaid expenses and other current assets Total current assets Property and equipment, net Patents and licensed technologies, net Other intangible assets Goodwill, net Deferred tax asset Funds in respect of employee rights upon retirement and others Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Current portion of notes payable $ $ Current portion of long-term debt Accounts payable Accrued compensation and related expenses Other accrued liabilities Deferred revenues Total current liabilities Long-term liabilities: Long-term debt, net of current maturities 2 8 Deferred revenues Other liabilities Liability for employee rights upon retirement Total liabilities Stockholders’ equity: Preferred Stock, $.01 par value, 5,000,000 shares authorized; 0 shares issued and outstanding at March 31, 2012 and December 31, 2011 - - Common stock, $.01 par value, 50,000,000 shares authorized; 18,855,915 and 18,821,728 shares issued and outstanding at March31, 2012 and December 31, 2011, respectively Treasury stock at cost, 16,056 shares of common stock ) ) Additional paid-in capital Retained earnings Accumulated other comprehensive income (loss) (3 ) 2 Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. - 1 - PHOTOMEDEX, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (In thousands, except share and per share amounts) (Unaudited) For the Three Months Ended March 31, Revenues $ $ Cost of revenues Gross profit Operating expenses: Engineering and product development Selling and marketing General and administrative Operating profit Other income (loss): Interest andother financing income (expense), net ) 31 Incomebefore income tax expense Income tax expense ) ) Net income $ $ Net income per share (Note 1): Basic $ $ Diluted $ $ Shares used in computing net income per share: Basic Diluted Other comprehensive loss: Foreign currency translation adjustments (5
